DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 12, 14 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (Pub. No.: US 2012/0016324 A1).
Regarding claim 1, Long discloses (fig. 1-8A) a dressing interface (108) for a negative-pressure treatment system (abstract), the dressing interface comprising:	A housing (126) comprising an entry surface (cavity 130) having first channels (¶ 0033, ln. 6-9);
A primary conduit through the housing and terminating on the entry surface (reduced-pressure lumen 144 connected to reduced-pressure port 142, ¶ 0033, ln. 1-6 see fig. 2-4);
An ancillary conduit (first pressure-detection port 150 connected to first pressure-detection lumen 152 ¶ 0034, ln. 1-4) through the housing and terminating on the entry surface (see fig. 4-5A); and

An aperture (see fig. 6), and a plurality of stand-offs having rounded surfaces defining second channels (see portions of base forming channels 174) configured to facilitate flow of liquid to the first channels through the aperture (¶ 0039-¶ 0040).
Regarding claim 5, Long discloses (fig. 8A) wherein the first channels are adapted to direct liquid away from the ancillary conduit (see fig. 8A, liquid is directed between ridges 146 i.e., into first channels ¶ 0041, ln. 13-14).  
Regarding claim 6, Long discloses (fig. 5) wherein stand-offs adjacent the aperture of the base have smaller dimensions than stand-offs adjacent an edge of the base (see fig. 5, channels 174 increase in dimension from the aperture to the edge of the base and therefore, dimension of stand-offs increases from the aperture to the edge of the base). 
Regarding claim 8, Long discloses (fig. 5) wherein the plurality of stand-offs are distributed in a regular pattern on the base (see fig. 5). 
Regarding claim 12¸ Long discloses (fig. 5A) wherein each of the second channels is interconnected with other ones of the second channels (see fig. 5A, channels 175, 176 are interconnected ¶ 0039, ln. 14-19). 
	Regarding claim 14, Long discloses (fig. 1-8A1) a negative pressure system (100) comprising:
	A conduit comprising a primary lumen (reduced-pressure lumen 144) and a secondary lumen (first-pressure detection lumen 152) (see fig. 3);
	A negative pressure source (116) coupled to the primary lumen (¶ 0033, ln. 3-6); and
	A dressing interface (108) comprising: 
	A base (128) and a housing (126) (¶ 0032, ln. 3-4), first channels associated with the housing (¶ 0033, ln. 6-9) configured to preference fluid into the primary lumen (¶ 0033, ln. 6-13, ¶ 0041, ln. 13-14), an aperture in the base (see fig. 6), and a plurality of standoffs having rounded edges defining second channels (see portions of base forming channels 174) configured to facilitate flow of fluid to the first channels through the aperture (¶ 0039, ln. 1-5). 
	Regarding claim 17, Long discloses (fig. 5) wherein stand-offs adjacent the aperture of the base have smaller dimensions than stand-offs adjacent an edge of the base (see fig. 5, channels 174 increase in dimension from the aperture to the edge of the base and therefore, dimension of stand-offs increases from the aperture to the edge of the base).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied to claims 1 and 14 above, in view of Pratt et al. (Pub. No.: US 2015/0073361 A1). 
Regarding claim 2, Long fails to disclose wherein the base is formed of polyvinyl chloride.  
Pratt teaches (fig. 2-5) a dressing interface (connector 122) for a negative-pressure treatment system (abstract) and thus in the same field of endeavor comprising a base (124), wherein the base is formed of polyvinyl chloride (¶ 0059, ln. 7-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Long such that it is formed of polyvinyl chloride, as taught by Pratt, in order to provide a base that is semi-rigid and capable of collapsing under a force (Pratt ¶ 0059, ln. 1-2). 
Regarding claim 3, Long fails to disclose wherein the plurality of stand-offs have a hardness of about 60 Shore A.  
Pratt teaches (fig. 2-5) a dressing interface (connector 122) for a negative-pressure treatment system (abstract) and thus in the same field of endeavor comprising a base (124) that has a hardness of between 25 Shore A and 100 Shore A (¶ 0059, ln. 4-7) which encompasses the claimed value of about 60 Shore.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of stand-offs of Long such that they have a hardness of about 60 Shore A, as encompassed by Pratt, in order to provide a dressing interface that is semi-rigid and capable of collapsing under a force (Pratt ¶ 0059, ln. 1-2).
Regarding claim 10, Long is silent whether the base has a thickness ranging from about 1.0 mm to about 3.0 mm.  
Pratt teaches (fig. 2-5) a dressing interface (connector 122) ) for a negative-pressure treatment system (abstract) and thus in the same field of endeavor comprising a base (124), wherein the base has a thickness of 1.25 mm (¶ 0054, ln. 8-9) which falls within the claimed range of about 1.0 mm to about 3.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Long such that it is from about 1.0 mm to about 3.0 mm, as encompassed by Pratt, in order to provide a base of a suitable thickness such that it can be adapted to couple to a dressing (Pratt ¶ 0054, ln. 3-9).
Regarding claim 15, Long fails to disclose whether the base is formed of polyvinyl chloride and the plurality of stand-offs have a hardness of about 60 Shore A.  
Pratt teaches (fig. 2-5) a dressing interface (connector 122) for a negative-pressure treatment system (abstract) and thus in the same field of endeavor comprising a base (124), wherein the base is formed of polyvinyl chloride (¶ 0059, ln. 7-9) and wherein the base has a hardness of between 25 Shore A and 100 Shore A (¶ 0059, ln. 4-7) which encompasses the claimed value of about 60 Shore.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Long such that it is formed of polyvinyl chloride, as taught by Pratt, and modify the plurality of stand-offs of Long such that they have a hardness of about 60 Shore A, as encompassed by Pratt, in order to provide a dressing interface that is semi-rigid and capable of collapsing under a force (Pratt ¶ 0059, ln. 1-2). 
Regarding claim 18, Long is silent whether the base has a thickness ranging from about 1.0 mm to about 3.0 mm.  
Pratt teaches (fig. 2-5) a dressing interface (connector 122) ) for a negative-pressure treatment system (abstract) and thus in the same field of endeavor comprising a base (124), wherein the base has a thickness of 1.25 mm (¶ 0054, ln. 8-9) which falls within the claimed range of about 1.0 mm to about 3.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Long such that it is from about 1.0 mm to about 3.0 mm, as encompassed by Pratt, in order to provide a base of a suitable thickness such that it can be adapted to couple to a dressing (Pratt ¶ 0054, ln. 3-9).

Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied to claims 1 and 14 above, and further in view of Heaton et al. (Pub. No.: US 2005/0283105 A1).
	Regarding claim 4, Long is silent whether each of the plurality of stand-offs has a generally round shape.  
	Heaton teaches (fig. 5-6) a dressing interface (suction head) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising a plurality of stand-offs (projections 32), wherein each of the plurality of stand-offs has a generally round shape (see fig. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of stand-offs of Long such that they have a generally round shape, as taught by Heaton as round stand-offs can suitable provide fluid channels that facilitate the flow of fluids (Heaton ¶ 0041, ln. 9-12).
	Regarding claim 9, Long fails to disclose wherein each of the plurality of stand-offs has a same size.  
	Heaton teaches (fig. 5-6) a dressing interface (suction head) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising a plurality of stand-offs (projections 32), wherein each of the plurality of stand-offs has a same size (see fig. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of stand-offs of Long such that they have a same size, as taught by Heaton, in order for the flow of fluids to be evenly distributed about the dressing interface. 
	Regarding claim 16, Long lacks a plurality of stand-offs having a generally round shape.  
	Heaton teaches (fig. 5-6) a dressing interface (suction head) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising a plurality of stand-offs (projections 32), wherein each of the plurality of stand-offs has a generally round shape (see fig. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of stand-offs of Long such that they have a generally round shape, as taught by Heaton as round stand-offs can suitable provide fluid channels that facilitate the flow of fluids (Heaton ¶ 0041, ln. 9-12).

Claims 7, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long as applied to claims 1 and 14 above, and further in view of Ruis Soto et al. (Pub. No.: US 2012/0143122 A1)
Regarding claim 7, Long lacks a plurality of stand-offs distributed in an irregular pattern on the base.  
Ruis Soto teaches (fig. 3) a dressing interface (100) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising a plurality of stand-offs (ribs 150). Ruis Soto further teaches that the precise pattern of the stand-offs is not critical as long as they are arranged such that the interface does not collapse inwardly when exposed to vacuum and as long as the stand-offs allow adequate channels for fluid to flow (¶ 0037, ln. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand-offs of Long such that they are distributed in an irregular pattern on the base, as suggested by Ruis Soto, in order to arrange the stand-offs such that the dressing interface does not collapse inwardly when exposed to vacuum and as long as the stand-offs allow adequate channels for fluid to flow (¶ 0037, ln. 1-7). 
Regarding claim 11, Long fails to disclose wherein each of the stand-offs has a diameter ranging from about 1.0 mm to about 6.0 mm.  
Ruis Soto teaches (fig. 3) a dressing interface (100) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising a plurality of stand-offs (ribs 150) that form second channels (154) (¶ 0036, ln. 7-9).
Further, Ruis Soto teaches that one of skill in the art would be able to adjust the width of the channels to obtain the distribution of suction as desired (¶ 0079, ln. 11-15) and one of ordinary skill in the art would recognize that the width of the channels can be modified by modifying the diameter of the stand-offs. Thus, Ruis Soto teaches that the width of the channels and the diameter of the stand-offs is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the stand-offs of Long such that they have a diameter ranging from about 1.0 mm to about 6.0 mm in order to provide second channels for the distribution of suction desired (Ruis Soto ¶ 0079, ln. 11-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 13, Long fails to disclose wherein each of the second channels has a width of about 0.01 mm to about 2.0 mm.  
Ruis Soto teaches (fig. 3) a dressing interface (100) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising second channels (154).
Further, Ruis Soto teaches that one of skill in the art would be able to adjust the width of the channels to obtain the distribution of suction as desired (¶ 0079, ln. 11-15). Thus, Ruis Soto teaches that the width of the channels is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the widths of the second channels of Long such that they  are about 0.01 mm to about 2.0 mm in order to effectively distribute suction force across a dressing surface (Ruis Soto ¶ 0079, ln. 11-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 19, Long discloses (fig. 5A) wherein each of the second channels is interconnected with other ones of the second channel (see fig. 5A, channels 175, 176 are interconnected ¶ 0039, ln. 14-19). Long fails to disclose wherein each of the stand-offs has a diameter ranging from about 1.0 mm to about 6.0 mm.
Ruis Soto teaches (fig. 3) a dressing interface (100) for a negative-pressure treatment system (¶ 0012) and thus in the same field of endeavor comprising a plurality of stand-offs (ribs 150) that form second channels (154) (¶ 0036, ln. 7-9).
Further, Ruis Soto teaches that one of skill in the art would be able to adjust the width of the channels to obtain the distribution of suction as desired (¶ 0079, ln. 11-15) and one of ordinary skill in the art would recognize that the width of the channels can be modified by modifying the diameter of the stand-offs. Thus, Ruis Soto teaches that the width of the channels and the diameter of the stand-offs is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the stand-offs of Long such that they have a diameter ranging from about 1.0 mm to about 6.0 mm in order to provide second channels for the distribution of suction desired (Ruis Soto ¶ 0079, ln. 11-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navia et al. (Pub. No.: US 2014/0207027 A1) discloses a dressing interface comprising second channels. Locke et al. (Pub. No.: US 2011/0178481 A1) discloses a dressing interface comprising first channels and second channels. Heaton et al. (Pub. No.: US 2007/0219512 A1) discloses a dressing interface comprising second channels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781